THIRD DIVISION
                             MCFADDEN, C. J.,
                         DOYLE, P. J., and HODGES, J.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                               https://www.gaappeals.us/rules

                    DEADLINES ARE NO LONGER TOLLED IN THIS
                    COURT. ALL FILINGS MUST BE SUBMITTED WITHIN
                    THE TIMES SET BY OUR COURT RULES.


                                                                      June 11, 2020



In the Court of Appeals of Georgia
 A20A0372. ROSS v. SMALL.                                                     DO-012

      DOYLE, Presiding Judge.

      Chenea Small filed a petition to establish paternity and duty of support for her

minor child, P. R., alleging that Mario Ross was the biological father. After Ross

failed to answer or appear at the hearing, the trial court granted Small’s petition,

finding that Ross was the biological father of P. R. and ordering retroactive and

continuing child support and attorney fees. Ross appeals, arguing that the trial court

abused its discretion (1) by establishing paternity without conducting genetic testing;

(2) by ruling on custody when no counterclaim or petition for legitimation had been

filed; (3) by using incorrect figures to calculate presumptive child support; (4) by

awarding retroactive child support; and (5) by awarding attorney fees without

including necessary findings of fact or noting the applicable statutory basis for the
award. For the reasons that follow, we affirm in part, vacate in part, and remand for

further proceedings consistent with this opinion.



      “[W]e review a trial court’s ruling on a legitimation petition for an abuse of

discretion and will sustain the trial court’s factual findings if there is any evidence to

support them.”1

      Viewed in this light, the record shows that Small filed the petition for paternity,

child support, and attorney fees on January 20, 2019. Ross was served in person by

the sheriff on February 8, 2019. Small also served third-party discovery on Ross’s

employer. A Uniform Superior Court Rule 5.2 notice of third-party discovery was

served on Ross by mail on February 26, 2019, at an address in Powder Springs,

Georgia.

      On May 30, 2019, the trial court held a hearing on the petition, a transcript of

which does not appear in the record. Thereafter, the trial court entered an order

granting the petition and finding that Ross was the biological father who lived on and

off again with Small and P. R. The court found that Ross had failed to legitimate P.

      1
        (Punctuation omitted.) Chalk v. Poletto, 346 Ga. App. 491, 493 (816 SE2d
432) (2018), quoting Durden v. Anderson, 338 Ga. App. 565 (1) (790 SE2d 818)
(2016).

                                            2
R., failed to pay support aside from shared expenses when the couple lived together,

and failed to establish parenting time. The court awarded sole custody to Small, and

based on her testimony and evidence presented at the hearing, awarded child support

of $1,441 per month, attaching a child support worksheet to the order and entering

an income deduction order to ensure payment. The court also awarded Small 14

months of retroactive child support of $14,835 in monthly installments of $618.80.

Finally, the court awarded Small attorney fees and costs of $2,771 based on her

testimony that she attempted to have the matter resolved through child support

enforcement but that Ross evaded service, requiring her to hire an attorney and have

him served in Baldwin County. The court noted in its order that Ross failed to attend

the hearing or answer the petition.

      On July 1, 2019, after the final order was entered, Ross’s attorney filed an entry

of appearance, answer to Small’s petition, motion to open default, and counterclaim

for legitimation. On that same day, Ross’s attorney filed an application for

discretionary appeal in the Georgia Supreme Court, which transferred it to this Court

by order issued on July 19, 2019.2 On August 23, 2019, this Court granted Ross’s

      2
        The trial court was divested of jurisdiction to alter its ruling when Ross filed
his discretionary application. See Dovel v. Dovel, 352 Ga. App. 423, 426 n. 3 (834
SE2d 918) (2019).

                                           3
application on the basis that a trial court order passing upon child custody is directly

appealable.3

      1. As an initial matter, under OCGA § 19-7-47 (b),

      [i]f in any paternity action an answer has not been filed within the time
      required by Chapter 11 of Title 9, the “Georgia Civil Practice Act,” the
      case shall automatically become in default unless the time for filing the
      answer has been extended as provided by law.4 The default may be
      opened as a matter of right by the filing of such defenses within 15 days
      of the day of default, upon the payment of costs. If the case is still in
      default after the expiration of the period of 15 days, the plaintiff at any
      time thereafter shall be entitled to verdict and judgment by default, in
      open court or in chambers, as if every item and paragraph of the
      complaint or other original pleading were supported by proper evidence.


      Ross was served with the complaint on February 8, 2019, and failed to file an

answer or petition for legitimation in response to Small’s petition for paternity.

Therefore, Ross was in default, which he failed to move to open at any time prior to




      3
          See OCGA §§ 5-6-34 (a) (11), 5-6-35 (j).
      4
        See OCGA § 9-11-12 (a) (stating that a defendant must answer within 30 days
of service).

                                           4
entry of the final judgment.5 To the extent Ross argues otherwise, the trial court was

authorized by this statute to enter a final order in this case.

       2. Ross argues that the trial court erred by establishing paternity without

conducting genetic testing, but he supports this argument with no citation to authority

other than OCGA § 19-7-43 (d), which allows the court to order genetic testing but

does not require it.6 Ross fails to establish that the trial court was required to complete

genetic testing prior to ruling on the issue of paternity. Moreover, because the hearing

on the petition was not transcribed, we do not know what evidence was presented

before the court and presume that its decision was supported thereby.7

       3. Next, Ross contends that the trial court erred by ruling on custody when no

counterclaim or petition for legitimation had been filed. Again, the trial court was


       5
           See OCGA § 9-11-55; Bowen v. Savoy, __ Ga. __ (839 SE2d 546, 548)
(2020).
       6
          OCGA § 19-7-43 (d) states that “[i]n any case in which the paternity of a child
. . . has not been established, the court, either on its own motion or on the motion of
any party, may order the mother, the alleged father, and the child . . . to submit to
genetic tests as specified in Code Section 19-7-45.” (emphasis supplied.) The use of
the word “may” in this statute indicates that the trial court has discretion to order
genetic testing rather than being required to do so. See Belt Power, LLC v. Reed, __
Ga. App. __ (2) (b) (840 SE2d 765) (2020) (physical precedent only as to Division
3).
       7
           See Stanford v. Pogue, 340 Ga. App. 86, 87 (1) (796 SE2d 313) (2017).

                                            5
authorized under OCGA § 19-7-47 (b) to issue an order in this case regardless of

whether Ross answered or filed a legitimacy petition in response. And because Ross

failed to do so, the trial court was authorized to award Small sole custody of P. R.8

       4. Ross contends that the trial court erred by using incorrect figures to calculate

presumptive child support. As stated above, however, a transcript of the hearing does

not appear in the record, so we presume the trial court heard testimony and received

evidence that supported its findings for figures it used to order child support for P.

R.9

       5. Ross maintains that the trial court also erred by awarding retroactive child

support. We agree to the extent that the trial court’s order appears to conflict with the

percent of child support owed by Ross per month under the child support guidelines.



       8
         See OCGA § 19-7-25 (“Only the mother of a child born out of wedlock is
entitled to custody of the child, unless the father legitimates the child as provided in
Code Section 19-7-22. Otherwise, the mother may exercise all parental power over
the child.”).
       9
        See Stanford, 340 Ga. App. at 87 (1). Moreover, to the extent that it applied
a deviation for extracurricular activities, it noted in the order that the mother testified
to those expenses. See also Hamlin v. Ramey, 291 Ga. App. 222, 227 (2) (661 SE2d
593) (2008) (“Because the trial court in this case decided to award the presumptive
amount of child support without applying a discretionary deviation, OCGA § 19-6-15
does not require the court to issue findings to explain its reasoning in reaching that
decision.”).

                                            6
The court’s order indicates that the mother testified to monthly expenses for the total

number of unsupported months, but the trial court ordered Ross to pay 60 percent of

the retroactive amount rather than his actual pro rata share of 52.53 percent as

calculated according to the guidelines. While the trial court could have deviated for

some reason that is not articulated in the order, the trial court failed to indicate such

rationale in the order.10 Accordingly, we vacate as to the amount of retroactive child

support and remand for further proceedings consistent with this opinion.

      6. Finally, Ross contends that the trial court erred by awarding attorney fees

without including necessary findings of fact or citing the applicable Code section

pursuant to which the court awarded the fees. We agree. Although the trial court

noted some behavior upon which it was ordering attorney fees, it failed to cite any

statutory authority therefore or to indicate whether the behavior noted constituted that

for which attorney fees could be awarded.11 Accordingly, we vacate as to the amount

of attorney fees and remand for further proceedings consistent with this opinion.

      10
         See, e.g., Medley v. Mosley, 334 Ga. App. 589, 594 (3) (780 SE2d 31)
(2015), citing Smith v. Carter, 305 Ga. App. 479 (699 SE2d 796) (2010).
      11
         See, e.g., Gilchrist v. Gilchrist, 287 Ga. App. 133, 134 (1) (650 SE2d 795)
(2007) (explaining that lack of a hearing transcript does not circumvent the need for
the trial court to make findings of fact and cite appropriate law when ordering
attorney fees); Bailey v. McNealy, 277 Ga. App. 848, 849 (1) (627 SE2d 893) (2006).

                                           7
      Judgment affirmed in part, vacated in part, and remanded with direction.

McFadden, C. J., and Hodges, J., concur.




                                       8